         Case 4:21-cv-00011-BSM Document 48 Filed 09/10/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION

JOSHUA M. FEATHERSTON                                                           PLAINTIFF
ADC #154947

v.                           CASE NO. 4:21-CV-00011-BSM

CARL LEWIS, et al.                                                           DEFENDANTS

                                          ORDER

       Having reviewed the entire record de novo, Magistrate Judge Edie R. Ervin’s

recommended disposition [Doc. No. 39] is adopted. Joshua Featherston’s motion for

clarification [Doc. No. 42] is granted, and the clerk is directed to send Featherston a copy of

docket entry 34. Carl Lewis, Lisa D. Childress, and Michael M. Lowe’s motion for summary

judgment [Doc. No. 24] is granted. All other motions are denied as moot, and this case is

dismissed without prejudice.

       IT IS SO ORDERED this 10th day of September, 2021.




                                                    ________________________________
                                                    UNITED STATES DISTRICT JUDGE
